DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/04/2022, with respect to the claim objections, U.S.C. 112 rejections, and the claim interpretation under U.S.C. 112(f) have been fully considered and are persuasive, therefore they have been withdrawn. Applicant’s amendments remedies the above issues, and inserts structural language into the claims to remove the U.S.C. 112(f) interpretation for the claims.
Applicant's remarks pertaining to the drawing objections are not persuasive. Applicant's remarks state that the features that are not shown in the drawings do not need to be shown because they are not essential to understanding the invention, and points to a form paragraph that states "any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.” However, this form paragraph is not the correct form paragraph that is being applied in the drawing objection raised in the office action dated 12/15/2021 because the drawings were objected to because "the drawings must show every feature of the invention specified in the claims". This is different from the form paragraph that applicant has referenced. 

CFR 1.83 states:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 

If applicant's claimed features of claims 29 and 30 wherein a piston that is at least partly hollow in cross-section, and/or wherein a structural member inside the piston is located between two cavities inside the piston are to be considered conventional features, then they should still be illustrated in the drawing in the form of a graphical drawing symbol or labeled representation. Further, if these features are admitted to be conventional features, they would not be deemed novel or non-obvious features should prior art be applied.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation of “the piston is at least partly hollow in cross-section” as claimed in claim 29, and “wherein a structural member inside the piston is located between two cavities inside the piston” as claimed in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant's drawings do not show any cavities inside the piston or any structural member inside the piston. The drawings do not appear to show a hollow piston. All claimed subject matter must be shown. If these features are argued to be conventional and non-inventive, they should still be illustrated in the drawing in the form of some sort of labeled representation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10954973. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of US10954973 anticipates claims 23 of the present application 17180163. All limitations recited in claim 23 of the present application are found in claim 16 of US10954973 including its base claim limitations.

Claim 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10954973 in view of Kim et al. (US 9163648).
Claim 16 of US10954973 anticipates the amended base independent claim 23 of the present application 17180163, but does not recite wherein the piston is solid in cross- section as claimed in claim 28, or wherein the piston is at least partly hollow in cross-section as claimed in claim 29, or wherein a structural member inside the piston is located between two cavities inside the piston as claimed in claim 30.
However, Kim discloses a rotary actuator similar to the present application and therefore constitutes analogous art. Kim Figures shows rotary actuator embodiments with both solid pistons as seen in Fig. 17, and hollow pistons as seen in Fig. 19-21C, and discloses that the hollow piston may be formed to reduce the mass which may be a design factor such as in aircraft applications (Kim Col. 14). Kim also teaches that the hollow piston may include structural members such as webs within the hollow space to reduce the amount by which the piston may distort (bowing out when exposed to a high pressure differential across the seal assembly) (Kim Col. 14). The cavity of the hollow piston may be interpreted to be formed from two cavities absent further limitations in applicant’s claims. Applicant’s device does not show any cavity and since a cavity is merely an empty space, the cavity 1966 of Kim may be construed to be formed from two arbitrary cavities, in which the structural cross member may be located between inside the piston.
Since both solid and hollow cross section rotary pistons are known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used solid or partly hollow cross-section pistons or partly hollow cross section piston including a structural member inside the piston being located between two cavities inside the piston in the rotary actuator device of claim 16 of US10954973 as a mere matter of applying a known technique to a known device to yield only the expected result of a functioning rotary actuator. One of ordinary skill would understand that using solid pistons would provide for more piston strength, while using hollow pistons with structural members inside its cavities would provide for a lighter weight piston, and either configuration would be suitable for use in the rotary actuator of claim 12 of US10954973 and chosen depending on design choices.




Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 24-27, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-40 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
 The prior art does not disclose nor render obvious a method of rotary actuation including a load bearing assembly that moves into alignment with a predetermined load bearing position relative to the piston, contacting the piston and a radially inward surface of the load bearing assembly, and constraining radially outward motion of the second radially outward surface portion by the load bearing assembly contact, in combination with the rest of the limitations claimed in claim 33. Applicant’s inventive load bearing assembly is able to move with the rotary piston and results in the force between the rotary piston and the piston seal to not substantially increase, which results in no additional friction cause between the rotary piston and the rotary piston seal, which results in no additional torque loss as the rotary output assembly rotates from low angles of rotation to high angles of rotation, which results in the device providing substantially constant delivery of torque output over piston stroke, as discussed in applicant’s paragraph 0084].
Claims 34-40 are allowable because they depend from allowable claim 33.
Claims 24-27, 31-32 are allowable because they recited combinations of limitations that are slightly differentiated from the prior art and prior patent US 10954973 claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 11, 2022